Investor Presentation Data as of September 30, 2011 §This presentation may contain forward-looking statements with respect to Fulton Financial Corporation’s financial condition, results of operations and business.Do not unduly rely on forward-looking statements.Forward-looking statements can be identified by the use of words such as “may,” “should,” “will,” “could,” “estimates,” “predicts,” “potential,” “continue,” “anticipates,” “believes,” “plans,” “expects,” “future,” “intends” and similar expressions which are intended to identify forward-looking statements. §Forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties, some of which are beyond the Corporation’s control and ability to predict, that could cause actual results to differ materially from those expressed in the forward-looking statements. The Corporation undertakes no obligation to update or revise any forward-looking statements. §Many factors could affect future financial results including, without limitation: the impact of adverse changes in the economy and real estate markets; increases in non-performing assets which may reduce the level of earning assets and require the Corporation to increase the allowance for credit losses, charge-off loans and incur elevated collection and carrying costs related to such non-performing assets; acquisition and growth strategies; market risk; changes or adverse developments in political or regulatory conditions; a disruption in, or abnormal functioning of, credit and other markets, including the lack of or reduced access to markets for mortgages and other asset-backed securities and for commercial paper and other short-term borrowings; changes in the levels of, or methodology for determining, FDIC deposit insurance premiums and assessments; the effect of competition and interest rates on net interest margin and net interest income; investment strategy and other income growth; investment securities gains and losses; declines in the value of securities which may result in charges to earnings; changes in rates of deposit and loan growth or a decline in loans originated; relative balances of rate-sensitive assets to rate-sensitive liabilities; salaries and employee benefits and other expenses; amortization of intangible assets; goodwill impairment; capital and liquidity strategies; and other financial and business matters for future periods. §For a more complete discussion of certain risks and uncertainties affecting the Corporation, please see the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” set forth in the Corporation’s filings with the Securities and Exchange Commission. Forward-Looking Statements 2 Presentation Outline §About Us §Strategy §Q3/11 Overview §Growth §Capital §Risk Management §Detailed Financial Performance §Supplemental Information 3 About Us(as of 9/30/11) §Mid-Atlantic financial holding company §6 community banks / 5 states §Fulton Financial Advisors §Fulton Mortgage Company §272 community banking offices §Asset size:$16.3billion §3,800 team members §Market capitalization:$1.8billion §Book value per common share: $9.93 §Tangible book value per common share: $7.20 §Shares outstanding: 199.9 million 4 A Valuable Geographic Franchise 5 Further Charter Consolidation §Fulton Bank of New Jersey §Merger of Skylands Community Bank and The Bank (10/23/11) §Headquartered in Mt. Laurel §Assets of $3.5 billion / 3rd largest commercial bank in NJ §75 branches §15 of 21 counties §Single brand in Philadelphia SMSA 6 Further Charter Consolidation 7 Superior Customer Experience WE WILL CARE, LISTEN, UNDERSTAND, AND DELIVER 8 Our Brand COMMUNITY BANKING SMALL BUSINESS HIGH NET WORTH RETAIL BANKING 9 §Corporate Culture §Customer Commitment §Team-Based Relationship Management §Branch Manager Empowerment §Superior Customer Experience §Reputation §Brand Key Resources 10 3rd Quarter Highlights §Diluted EPS of 20 cents, up 11 % linked quarter, 25% over Q3/10 §Continued ROA improvement, up 6 bps LQ §Non-interest income growth, up 3% LQ §$5 million decrease in provision §Lower funding costs / earning asset yields, NIM of 3.93% 11 3rd Quarter Overview / Credit §Improvement in several credit metrics §Reduction in the provision §Loan growth offset by decrease in construction book §Continued strength in mortgage banking 12 §Preserve and expand existing relationships §Capitalize on market disruption - companies that value relationships §Portfolio shorter-term mortgages Strategy - Earning Asset Growth 13 §Significant yield pickup (3.70% vs. 2.00% from MBS security yields) §Shorter duration loans - 3.6 year average life on 15 year term §Limits extension risk - extends to 6.3 years with 300 basis point rate increase Portfolio Mortgage Rationale 14 Deposit Growth §Reduction in funding costs / change in mix §Critical resource that positions us for recovery-driven rise in credit demand §Continued re-pricing of maturing time deposits 15 Small Business Growth §Priority segment/dedicated segment management §New account growth up 5% YTD §Online Business Resource Center 16 Non-Interest Income §Fulton Mortgage Company §Leverage industry reputation §Expand origination staff §Fulton Financial Advisors($4.0 billion A.U.M.) §Brokerage ($1.8 billion) §Commercial RM and retail referrals §Offset Impact of Increased Regulation §Value-based fee revisions §Household growth / supplementary fee income 17 Capital Adequacy(09/30/11) 18 Potential Uses of Capital §Support growth §Dividends §Acquisitions §Repurchase stock 19 §Credit Quality §Compliance §Capital Planning §Stress Testing §Industry and Market Reputation Risk Management 20 §56 relationships with commitments to lend $20 million or more §Maximum individual commitment: $33 million §Maximum commitment to any builder/developer: $25 million §Maximum commitment to any one development project: $15 million §Average commercial lending relationship size is §Loans and corresponding relationships are within Fulton’s geographic market area Summary of Larger Loans(9/30/11) 21 Commercial Loans by Industry(09/30/11) 22 Our Corporate Priorities §ROA improvement §Spread management / NIM §Leverage market growth opportunities / small business sector §Improve asset quality / reduce credit costs §Build capital / deploy prudently with right opportunity §Focus on EPS growth 23 Details of Financial Performance Income Statement Summary 25 Income Statement Summary(9/30/11) 26 International Bancshares Corp. People’s United Financial, Inc. Susquehanna Bancshares, Inc. Synovus Financial Corporation TCF Financial Corporation UMB Financial Corporation Valley National Bancorp Webster Financial Corporation *Fulton’s peer group as of September30, 2011 Associated Banc-Corp BancorpSouth, Inc. BOK Financial Corporation City National Corporation Commerce Bancshares Cullen / Frost Bankers, Inc. First Horizon National Corporation FirstMerit Corporation First Niagara Financial Group, Inc. Peer Group* 27 Net Interest Margin 28 Interest Rates(Sept 30th - Quarter) 29 6 month cumulative gap:1.10 Interest Rate Shocks(09/30/11) Rate ChangeNII Change (Annual)% Change +400 bp+ $88.8 million+ 15.4% +300 bp+ $62.5 million+ 10.8% +200 bp+ $36.2 million+6.3% +100 bp+ $11.6 million+2.0% - 100 bp-$13.0 million-2.3% 30 Average Loans(Q3 2011 vs. Q2 2011) 31 Average Loans(Sept 30th - Year to Date) 32 Average Loan Growth 33 Net Charge-Offsto AverageLoans 34 Non-accrual Loans to Loans 35 Advance for Loan Losses to Loans 36 Allowance for Loan Losses to Non-accrual Loans Allowance for Loan Losses to Non-accrual Loans 37 Provision for Loan Losses (in millions) 38 Construction Exposure (7%) (23%) (18%) ($ in millions) Construction Loans /
